Citation Nr: 0411463	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-20 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

In September 2003, the appellant appeared before the 
undersigned Veterans Law Judge, at the RO, and gave sworn 
testimony.  At the hearing, it was determined that the appeal 
was limited to the issue of entitlement to service connection 
for the cause of the veteran's death.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The death certificate shows that the veteran died in a 
private hospital.  These records have not been obtained, but 
may be pertinent to the claim.  They should be obtained.  

Moreover, while there are opinions of record, they do not 
indicate that the private records were considered.  At the 
hearing, a new opinion was requested.  An opinion should be 
rendered considering all evidence obtained.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should obtain any necessary 
releases and then obtain a complete copy 
of the veteran's medical records from the 
hospital where he died.  

3.  The RO should request a medical 
opinion from a physician who has not 
reviewed the case.  The claims folder, 
including the hospital records obtained 
above, should be made available to the 
doctor for review.  The doctor should 
express an opinion on the following 
question:
?	Is it as likely as not that a 
service-connected disability 
contributed to bring about the 
veteran's death?  
?	Is it as likely as not that the 
veteran's service-connected 
disabilities, particularly his knee 
replacements, resulted in 
debilitating effects and general 
impairment of health such as to 
contribute to his death?  
It should be emphasized to the physician 
providing the opinion that under the 
provisions of 38 C.F.R. § 3.312(c) a 
contributory cause of death is:
    (1) Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.
    (2) Generally, minor service-
connected disabilities, particularly 
those of a static nature or not 
materially affecting a vital organ, would 
not be held to have contributed to death 
primarily due to unrelated disability.  
In the same category there would be 
included service-connected disease or 
injuries of any evaluation (even though 
evaluated as 100 percent disabling) but 
of a quiescent or static nature involving 
muscular or skeletal functions and not 
materially affecting other vital body 
functions.
    (3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health.  

4.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
statement of the case (SOC).  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).   An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

